Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Allowable Subject Matter
1a. Claims 1-18 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-18 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6 of Li (US 11,140,676 B2, hereinafter Li ‘676) in view of Phuyal (US 2018/0324854).

Regarding Claims 1-18, the claims are not patentably distinct with Li ‘676, and are obvious in view of Phuyal. 
See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17/477,207
Parent Patent 11,140,676

[(Examiner’s Comments:
The instant claims disclose the same operations claimed in the parent patent claims, but are performed by an access network device. The operations on both transmitter and receiver have been discloses in Phuyal, Figs 10-15)].


1, A data transmission method, comprising: 

sending, by an access network device, system information, wherein the system information is used to indicate a capability of early data transmission is supported; and

receiving, by the access network device, a first indication to an access network device, wherein the first indication indicates early data transmission; and wherein: 



in response to the early data transmission being indicated for early uplink data transmission, 






performing, by the access network device, the early uplink data transmission by using a first radio resource control (RRC) signaling after the first indication, 

wherein the first RRC signaling is a message 3 (Msg 3); and 

in response to the early data transmission being indicated for early downlink data transmission, 






receiving, by the access network device, a service request message from a terminal device by using the Msg 3, and 

sending, by the access network device, downlink data to the terminal device in response to the service request message by using a message 4 (Msg 4).



[(Conclusion: 
the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]











1, A data transmission method, comprising: 

receiving, by a terminal device, system information, wherein the system information is used to indicate a capability of early data transmission is supported; 

sending, by the terminal device, a first indication to an access network device, wherein the first indication indicates early data transmission; and performing, by the terminal device, the early data transmission between the terminal device and the access network device; 

wherein in response to the early data transmission being indicated for early uplink data transmission, 

the performing, by the terminal device, the early data transmission between the terminal device and the access network device comprises: 

performing, by the terminal device, the early uplink data transmission by using a first radio resource control (RRC) signaling after the first indication, 

wherein the first RRC signaling is a message 3 (Msg 3); and 

wherein in response to the early data transmission being indicated for early downlink data transmission, 

the performing, by the terminal device, the early data transmission between the terminal device and the access network device comprises: 

sending, by the terminal device, a service request message to the access network device by using the Msg 3, and 

receiving, by the terminal device, downlink data from the access network device in response to the service request message by using a message 4 (Msg 4).

[(Examiner’s Comments:
The instant claims disclose the same operations claimed in the parent patent claims, but are performed by an access network device. The operations on both transmitter and receiver have been discloses in Phuyal, Figs 10-15)].


2, The method according to claim 1, wherein the receiving, by the access network device, the first indication to the access network device comprises: 


receiving, by the access network device, a random access request message using a first time frequency code resource or a second time frequency code resource, wherein the first time frequency code resource indicates the early uplink data transmission, and the second time frequency code resource indicates the early downlink data transmission.









2, The method according to claim 1, wherein the sending, by the terminal device, the first indication to the access network device comprises: 

sending, by the terminal device, a random access request message using a first time frequency code resource or a second time frequency code resource, wherein the first time frequency code resource indicates the early uplink data transmission, and the second time frequency code resource indicates the early downlink data transmission.


3, The method according to claim 1, wherein performing, by the access network device, the early uplink data transmission by using a first radio resource control (RRC) signaling comprises: 


transmitting data between the access network device and the terminal device using a non-access-stratum protocol data unit (NAS PDU); or transmitting data between the access network device and the terminal device by using a data radio bearer (DRB).

3, The method according to claim 1, wherein the performing, by the terminal device, the early uplink data transmission between the terminal device and the access network device comprises: 

transmitting data between the terminal device and the access network device using a non-access-stratum protocol data unit (NAS PDU); or transmitting data between the terminal device and the access network device by using a data radio bearer (DRB).

[(Examiner’s Comments:
The instant claims disclose the same operations claimed in the parent patent claims, but are performed by an access network device. The operations on both transmitter and receiver have been discloses in Phuyal, Figs 10-15)].


4, The method according to claim 1, further comprising: 

sending, by the access network device, a release message to the terminal device, 

wherein the release message is an RRC connection setup message, an RRC connection resume message, an RRC connection reestablishment complete message, an RRC connection reject message, or an RRC connection release message, and the release message is used to release the terminal device to an idle mode.









4, The method according to claim 1, further comprising: 

receiving, by the terminal device, a release message from the access network device, 

where the release message is an RRC connection setup message, an RRC connection resume message, an RRC connection reestablishment complete message, an RRC connection reject message, or an RRC connection message, and the release message is used to release the terminal device to an idle mode.

[(Examiner’s Comments:
The instant claims disclose the same operations claimed in the parent patent claims, but are performed by an access network device. The operations on both transmitter and receiver have been discloses in Phuyal, Figs 10-15)].

5, The method according to claim 1, further comprising: 

sending, by the access network device, a release message to the terminal device, wherein the release message carries data to be transmitted.








5, The method according to claim 1, further comprising: 

receiving, by the terminal device, a release message from the access network device, wherein the release message carries data to be transmitted.

[(Examiner’s Comments:
The instant claims disclose the same operations claimed in the parent patent claims, but are performed by an access network device. The operations on both transmitter and receiver have been discloses in Phuyal, Figs 10-15)].

6, The method according to claim 1, further comprising: 

transmitting, by the access network device, data between the access network device and the terminal device using a data radio bearer (DRB), wherein the data is transmitted using a key updated by obtaining a next hop chaining count (NCC) in a previous connection, and wherein the data is encrypted.








6, The method according to claim 1, further comprising: 

transmitting, by the terminal device, data between the terminal device and the access network device using a data radio bearer (DRB), wherein the data is transmitted using a key updated by obtaining a next hop chaining count (NCC) in a previous connection, and wherein the data is encrypted.


Claims 7-12 are rejected based on the same rationales of Claims 1-6.

Claims 13-18 are rejected based on the same rationales of Claims 1-6.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Li ‘676’s method for early data transmission through radio resource control signaling with Phuyal’s method of sending early data in enhanced machine-type-communication (EMTC) and Internet of thing (IoT) networks with the motivation being to improve system efficiency of early data transmission (Phuyal, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate 
with 
with the motivation being to provide	


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims are rejected under 35 U.S.C. 103 as being unpatentable over 
in view of 

2b. Summary of the Cited Prior Art

2c. Claim Analysis
	



/JUNG LIU/Primary Examiner, Art Unit 2473